United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newington, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1843
Issued: January 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 5, 2013 appellant filed a timely appeal from a February 5, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly found appellant had an 11 percent permanent
impairment to his right upper extremity.

1
2

5 U.S.C. § 8101 et seq.

A claimant has 180 days to file an appeal with the Board. 20 C.F.R. § 501.3(e). The 180th day following the
February 5, 2013 OWCP decision was Sunday, August 4, 2013. Pursuant to Board regulations, the time period for
filing a timely appeal was extended until the next business day, Monday August 5, 2013. See 20 C.F.R.
§ 501.3(f)(2).

FACTUAL HISTORY
On February 18, 2009 appellant, then a 58-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 5, 2009 he sustained injuries when he slipped on
ice while in the performance of duty. OWCP initially accepted the claim on May 6, 2009 for
right shoulder subscapular tear and right hip contusion. Appellant underwent right shoulder
arthroscopic surgery on May 21, 2009 performed by Dr. Joseph Mazzara, a Board-certified
orthopedic surgeon. In a report of that date, Dr. Mazzara indicated that the surgery involved an
arthroscopic distal clavicle excision and debridement superior labral tear from anterior to
posterior lesion of the right shoulder. Appellant returned to a light-duty position on
July 16, 2009.
The record indicates that appellant underwent additional right shoulder surgery on
June 24, 2010. Dr. Mazzara described the surgery in his report of that date as right shoulder
arthroscopy, debridement of partial rotator cuff tear and subacromial bursa and acromioplasty of
subacromial space. According to a statement of accepted facts (SOAF) dated January 26, 2011,
OWCP also accepted the conditions of right shoulder osteoarthritis and right shoulder rotator
cuff strain.
In a report dated June 14, 2011, Dr. Mazzara provided results on examination. He opined
that appellant had reached maximum medical improvement and had a 15 percent permanent
impairment under the American Medical Association, Guides to the Evaluation of Permanent
Impairment based on the right shoulder. Dr. Mazzara stated that the percentage impairment took
into account the acromioplasty, distal clavicle excision, biceps tenodesis and residual symptoms
of tendinopathy. He did not discuss any specific tables under the A.M.A., Guides.
By report dated February 26, 2012, OWCP’s medical adviser opined that appellant had
an 11 percent right arm permanent impairment. The medical adviser identified Table 15-5 under
the sixth edition of the A.M.A., Guides. According to the medical adviser, the default
impairment was 10 percent for distal clavicle resection of the acromioclavicular (AC) joint. An
additional one percent was added based on grade modifiers for Functional History (GMFH),
Clinical Studies (GMCS) and Physical Examination (GMPE).
In a report dated July 3, 2012, Dr. Mazzara stated that he had used the fifth edition of the
A.M.A., Guides. He stated that the A.M.A., Guides provided guidelines, not rules, as to a
permanent impairment rating. Dr. Mazzara opined that an impairment between 11 and 15
percent would be reasonable.
By decision dated February 5, 2013, OWCP issued a schedule award for an 11 percent
right arm permanent impairment. The period of the award was 34.32 weeks from June 14, 2011.
LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the

2

permanent impairment of the scheduled member or function.3 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.5
With respect to a shoulder impairment, the A.M.A., Guides provides a regional grid at
Table 15-5. The class of impairment CDX is determined based on specific diagnosis and then
the default value for the identified CDX is determined. The default value (grade C) may be
adjusted by using grade modifiers for GMFH, Table 15-7, GMPE, Table 15-8 and GMCS, Table
15-9. The adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).6
ANALYSIS
In the present case, the attending orthopedic surgeon, Dr. Mazzara, provided an opinion
that appellant had a 15 percent permanent impairment in his June 14, 2011 report. As to the
percentage of impairment, this opinion is of diminished probative value. As noted above, the
sixth edition of the A.M.A., Guides must be used to determine the impairment. Dr. Mazzara
indicated in his July 3, 2012 report that he had used the fifth edition for his impairment rating.
OWCP properly referred the case to its medical adviser.7 In the February 26, 2012
report, the medical adviser applied the sixth edition of the A.M.A., Guides. The shoulder
regional grid at Table 15-5 provides a 10 percent grade C (default) arm impairment for status
post distal clavicle resection of the AC joint.8 The impairment is then modified in accord with
the formula noted above. The medical adviser assigned a grade modifier 1 (mild) for GMFH and
GMPE, with a grade modifier 2 for GMCS. Since CDX for the distal clavicle resection is 1, the
adjustment formula is (1-1) + (1-1) + (2-1). Therefore the net adjustment is +1 or a grade D
impairment, which is 11 percent under Table 15-5.9
The Board finds that OWCP’s medical adviser is the only physician of record to apply
the sixth edition of the A.M.A., Guides and his report represents the weight of the medical
evidence. Although Dr. Mazzara opined the A.M.A., Guides were not a set of rules, under
3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (March 15, 2009).

6

The net adjustment is up to +2 (grade E) or -2 (grade A).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f)(February 2013) (after obtaining the necessary medical evidence, the file is referred to an OWCP
medical adviser for an opinion as to the nature and extent of the impairment).
8

A.M.A., Guides 403, Table 15-5.

9

Id.

3

FECA a schedule award must be based on a proper application of the sixth edition of the
A.M.A., Guides. The medical adviser applied the specific provisions of Table 15-5 and the net
adjustment formula. The Board finds that the probative evidence of record does not establish
more than an 11 percent right arm permanent impairment.
The number of weeks of compensation for a schedule award is determined by the
compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the arm, the maximum
number of weeks of compensation is 312 weeks. Since appellant’s impairment was 11 percent, he
is entitled to 11 percent of 312 weeks or 34.32 weeks of compensation. The period of the award
commences with the date of maximum medical improvement,10 which Dr. Mazzara indicated was
June 14, 2011. Appellant may request an increased schedule award at any time before OWCP and
submit new and relevant evidence with respect to an increased permanent impairment.
CONCLUSION
The Board finds that OWCP properly found appellant had an 11 percent permanent
impairment to this right upper extremity based on the evidence of record.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 5, 2013 is affirmed.
Issued: January 13, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
10

Albert Valverde, 36 ECAB 233, 237 (1984).

4

